Citation Nr: 0805791	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-32 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for the cause of the veteran's death.


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had service in the Philippine Commonwealth Army 
from November 1941 to June 1946.  He died in September 1977.  
The appellant (also referred to as "claimant") is his 
surviving spouse. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an May 1996 letter decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which found that new and 
material evidence had not been received and denied reopening 
of service connection for the cause of the veteran's death.  
The appellant entered a notice of disagreement with this 
decision in May 1997.  The RO issued a statement of the case 
in July 1997.  The veteran's substantive appeal was received 
in August 1997, thus perfecting an appeal as to this issue.  
Although the RO has issued several subsequent rating 
decisions, there has been no Board decision since the 
appellant perfected appeal on the issue of reopening in 
August 1997.  

In July 2002, the appellant testified at a hearing at the RO 
in Manila, Republic of the Philippines.  In November 2007, 
the appellant also appeared at the RO in Manila, Republic of 
the Philippines, and testified at a videoconference personal 
hearing before the undersigned Acting Veterans Law Judge in 
Washington, DC.  


FINDINGS OF FACT

1.  A January 1994 Board decision denied reopening of service 
connection for the cause of the veteran's death, finding that 
new and material evidence had not been received.  

2.  The evidence associated with the claims file subsequent 
to the January 1994 Board decision, when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the appellant's 
claim for service connection for the cause of the veteran's 
death.




CONCLUSIONS OF LAW

1.  The January 1994 Board decision that denied reopening of 
service connection for the cause of the veteran's death was 
final when issued.  38 U.S.C.A. §§ 7103, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1100 (2007).

2.  The additional evidence received since the Board's 
January 1994 denial of the claim is not new and material, and 
the claim for service connection for the cause of the 
veteran's death is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 
3.159, 20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Collectively, VA notice and duty to assist letters dated in 
October 2001, January 2002, and August 2005 satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as they informed the appellant of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and personal hearing 
testimony.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).
  
Reopening Service Connection for Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.312 (2007); see Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  A service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other 
conditions, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b); see 
Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c); see Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303(a) (2007).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (2007).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007). 

Additionally, service incurrence will be presumed for 
cardiovascular disease, including hypertension, if manifest 
to a compensable degree within one year after active service.  
Service incurrence will be presumed for tuberculosis, if 
manifest to a compensable degree within three years after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  The nexus 
requirement may be satisfied by evidence that a chronic 
disease subject to presumptive service connection was 
manifest to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

In the January 1994 decision, the Board denied the 
appellant's claim to reopen service connection for the cause 
of the veteran's death.  The Board found that the evidence 
received did not include evidence that etiologically related 
the veteran's cause of death of cardiorespiratory arrest due 
to hydrophobia to service, or show that a disability of 
service origin contributed materially or substantially to the 
veteran's death.  The Board's January 1994 decision denying 
the appellant's claim to reopen was final when issued.  38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 20.1100.  The Board will 
now consider whether new and material evidence has been 
presented since the January 1994 Board decision to reopen a 
claim for service connection for the cause of the veteran's 
death. 

The RO found that new and material evidence had not been 
received, and denied reopening of service connection for the 
cause of the veteran's death.  The Board has a legal duty to 
address the "new and material evidence" requirement 
regardless of the actions of the RO.  If the Board finds that 
no new and material evidence has been submitted, it is bound 
by a statutory mandate not to consider the merits of the 
case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).   

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the VA Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108.

The evidence of record at the time of the January 1994 Board 
decision included service medical records that were negative 
for complaints, diagnosis, or treatment for pulmonary 
tuberculosis, hydrophobia, or any other chronic disease; VA 
records that showed that the veteran had not been granted 
service connection for any disability during his lifetime; a 
death certificate that showed that the immediate cause of the 
veteran's death was cardiorespiratory arrest due to 
hydrophobia; post-service medical records that showed the 
veteran had been diagnosed with minimal and inactive 
tuberculosis of the lung in May 1962; copies of marriage and 
death certificates; a report of hospitalization from the V. 
Luna General Hospital indicating that the veteran was 
diagnosed with hypertension and pulmonary tuberculosis in 
January 1950; confirmation that the veteran had been 
hospitalized at the Western Visayas Medical Center in 
September 1977.  

The additional evidence includes various statements from the 
appellant stating her contentions that the veteran's death 
was related to service, as well as an affidavit from the 
veteran's children asserting that the veteran had pulmonary 
tuberculosis, but did not have hydrophobia, and it was they, 
not the veteran, who was bitten by their pet dog some time in 
1977.  

The additional evidence of record received since the January 
1994 Board decision includes copies of previously submitted 
documents pertaining to the status of the veteran's service, 
including documents that show post-service references to the 
veteran's diagnosis of hypertension in March 1950.  

Additionally submitted evidence includes private physician 
statement from 
Dr. Aves reflects that, from March 1953 to February 1954, the 
veteran was under treatment for various disorders that 
included liver cancer, pulmonary tuberculosis pneumonia, 
dysentery, peptic ulcer, malaria, vomiting, malnutrition, 
coughing, severe back and chest pains, and insomnia, and 
indicates that the veteran had been a prisoner of war.  A 
statement from Dr. Santa Maria reflects  that the veteran had 
been treated for these and other symptoms from June 1964 
through October 1969.  A July 1997 certification from Dr. 
Torres reflects the veteran's reported history of having been 
a prisoner of war; chest disease (ischemic heart disease) and 
other symptoms from 1972; and a diagnosis of pulmonary 
tuberculosis from 1972.  Report of hospitalization from VMMC 
reflects that the veteran was treated for pulmonary 
tuberculosis and pneumonia in 1962. 

The additional evidence of record received since the January 
1994 Board decision includes July 2002 (RO) and November 2007 
(Board) personal hearing testimony and written statements of 
the appellant that the veteran did not die of hydrophobia, 
but that was a mistake, and that referred to their son who 
died for hydrophobia due to rabies from a dog bit; that the 
veteran died of heart and lung disease; that admission to V. 
Luna General Hospital in 1950 resulted in the finding that 
the veteran was suffering from heart disease; that the 
veteran had experienced complaints of chest pain and back 
pain even before 1950; that the veteran had complained of 
insomnia, severe headache, and severe chest and back pain 
since 1950; that the veteran was a former prisoner of war 
from about September to December 1943; when the veteran 
returned from service his body was swollen and he had bloody 
diarrhea; that the veteran told her he should be wearing his 
Purple Heart Medal; and she thought the veteran suffered from 
hypertension in service, although she had no evidence to show 
treatment for hypertension in service.

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the January 1994 Board decision 
that was not previously submitted to agency decisionmakers, 
when considered with previous evidence of record, does not 
relate to an unestablished fact or relationship of cause of 
death to service that is necessary to substantiate the 
appellant's claim for service connection for the cause of the 
veteran's death.  The additional evidence shows post-service 
onset of hypertension, cardiovascular disease, pulmonary 
tuberculosis, and other symptoms first beginning years after 
service in 1950 or later.  There is still no competent 
medical evidence of record that tends to relate the veteran's 
terminal cardiorespiratory arrest due to hydrophobia to 
service, or that tends to relate any post-service 
hypertension, cardiovascular disease, or pulmonary 
tuberculosis to the veteran's service.  

The appellant's and children's statements do not constitute 
competent medical evidence of this medical nexus question.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  Because the additional evidence 
does not relate to an unestablished fact of medical nexus to 
service that is necessary to substantiate the appellant's 
claim for service connection for the cause of the veteran's 
death, the Board finds that the evidence 


associated with the claims file subsequent to the January 
1994 Board decision denying service connection for the cause 
of the veteran's death is not new and material, and service 
connection for the cause of the veteran's death is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has not been received, and service 
connection for the cause of the veteran's death is not 
reopened.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


